Opinion,
Me. Chief Justice Paxson :
The defendant below was the treasurer of the directors of thejpoor for the county of Erie. The county auditors who audited his account reported a balance due from him of $1,354.79. It was admitted, however, that the correct balance should have been reported at $1,345.29. This balance was represented by a deposit made by the treasurer with the Humboldt Safe Deposit & Trust Company. The deficit was caused *458by the failure of that institution. The defendant alleged a settlement with the directors of tfie po'or. In consideration of his assigning to them his bank book with the said Humboldt Bank, and all rights thereunder, two of the three directors agreed to surrender up his bond and release him from all liability. The defendant gave no consideration for this settlement; the money in the defunct bank belonged to the county, and he merely gave up the evidence of the deposit. Had this alleged settlement been made by a regular or legal meeting of the directors, and in an orderly manner, we would have had the question before us of the power of the directors to make the settlement and give away what did not belong to them, viz., $1,345.29 of the money of the county of Erie. The meeting, however, was not a formal legal meeting of the board. There were but two members present and the third had received no notice of it. The learned judge finds: “No minutes of the meeting were kept by the secretary. The proceedings were passed by the testimony of those present. The proceedings were informal. No motions were put or declared adopted.”
It hardly needs an argument to show that a public body, charged with important public duties, cannot transact their business in this loose way. If two of three directors of the poor could get together in a corner, without the presence of, or notice to, the other member, and bind the county by their informal, unofficial acts, it requires no prophetic vision to see that gross abuses would soon spring up and take root. It seems almost a waste of time to cite authority for so plain a proposition; I will refer only to School District of the City of Erie v. Fuess, 98 Pa. 600, where it was said by our late brother Tuwkey, in speaking of a board of school directors: “ The directors as a board must exercise their powers; the board may make contracts, may authorize a committee to make a contract, and may appoint an agent for a proper and specific purpose. One or more of the directors, without authority from the board, can make no contract binding upon the district, cannot change a contract, can do no act fixing the district for a liability. He may be personally responsible to those who suffer from his unauthorized acts, as any other citizen would be.” The directors of the poor, no more than a board of school directors, can perform no official act, can bind the county by no contract, *459except when acting as a board, and they can only act as a board when lawfully convened as such. It follows that the alleged settlement between the two members and the defendant was no settlement at all.
The failure of the bank in which the defendant deposited the money is no defence. A receiver of public moneys who has given bond for its sáfe keeping, is not discharged from liability therefor by the failure of his banker. This was expressly decided in the case of Baily v. The Commonwealth, not yet reported in our state reports.* It may be found in 9 Cent. R. 223, and 20 W. N. 221.
There is not much else in the case. We do not think there is any force in the argument that the acts of April 22, 1879, P. L. 30, and June 2, 1881, P. L. 44, making it the duty of the county auditors to audit the accounts of “ directors of the poor, of the treasurer and steward of any poor house, within any county where a poor house has been or may hereafter be erected,” do not authorize them to audit the accounts of the treasurer of the directors of the poor; also that each act is unconstitutional so far as the accounts of treasurer are concerned, because it does not clearly express in its title the subject matter; and that the act of 1881 is unconstitutional because it is special legislation. We need not concern ourselves about the act of 1881, for if that offends against the organic law because it is special legislation, it leaves the act of 1879 in force, and we think the purpose of that act is sufficiently expressed in the title. The criticism that the defendant is not the treasurer of the poor house, but of the directors of the poor is exceedingly refined and does not require discussion.
Judgment affirmed.

 Baily v. Commonwealth was not ordered to be reported, and it was decided before the act of March 28, 1889, T. L. 22.